Citation Nr: 1545002	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-18 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a lumbar spine disability.

6.  Entitlement to service connection for a left hip disability.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for a left knee disability.

9. Entitlement to service connection for a right ankle disability.
10.  Entitlement to service connection for a left ankle disability.

11.  Entitlement to service connection for a left heel disability.

12. Entitlement to service connection for a left shoulder disability.

13.  Entitlement to service connection for bilateral carpal tunnel syndrome.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1994 to June 1998.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In February 2015, these matters were remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a variously diagnosed psychiatric disorder and entitlement to a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  Hypertension was not manifested in service, or in the first year following the Veteran's discharge from active duty, and is not shown to be related to his service.

2.  Tinnitus was not manifested in service, or in the first year following the Veteran's discharge from service, and the preponderance of the evidence is against a finding that his current tinnitus is related to his service/noise trauma therein.

3.  A cervical spine disability was not manifested in service or for many years thereafter, and such disability is not shown to be related to the Veteran's service.

4.  A chronic lumbar spine disability was not manifested in service or for many years thereafter, and such disability is not shown to be related to the Veteran's service.

5.  The Veteran is not shown to have had a left hip disability during the pendency of the instant claim seeking service connection for such disability.

6..The Veteran is not shown to have had a right knee disability during the pendency of his instant claim seeking service connection for such disability.

7.  A chronic left knee disability was not manifested in service or for many years thereafter, and such disability is not shown to be related to the Veteran's service.

8.  A chronic right ankle disability was not manifested in service or for many years thereafter, and such disability is not shown to be related to the Veteran's service.

9.  A chronic left ankle disability was not manifested in service or for many years thereafter, and such disability is not shown to be related to the Veteran's service.

10.  A chronic left heel disability was not manifested in service or for many years thereafter, and such disability is not shown to be related to the Veteran's service.

11.  A chronic left shoulder disability was not manifested in service or for many years thereafter, and such disability is not shown to be related to the Veteran's service.

12.  Bilateral carpal tunnel syndrome was not manifested in service or for many years thereafter, and such disability is not shown to be related to the Veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

3.  Service connection for a cervical spine disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

4.  Service connection for a lumbar spine disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

5.  Service connection for a left hip disability is not warranted.  38 U.S.C.A. 38 C.F.R. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  

6.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. 38 C.F.R. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  
7.  Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

8.  Service connection for a right ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

9.  Service connection for a left ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).  

10.  Service connection for a left heel disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 

11.  Service connection for a left shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

12.  Service connection for bilateral carpal tunnel syndrome is not warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.   By correspondence dated in July, August, and October 2011, VA notified the Veteran of the information needed to substantiate and complete the claims decided herein, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records are associated with the record.  The RO arranged for VA examinations regarding the matters of service connection for tinnitus, left shoulder disability, a left knee disability, a lumbar spine disability, carpal tunnel syndrome, bilateral ankle disabilities, and a left heel disability.  The Board finds that the reports of these examinations, taken together, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examinations were thorough; the examiners expressed familiarity with the record, and the opinions offered include rationale that cites to supporting factual data.  The RO did not arrange for a VA examination with regard to the matters of service connection for hypertension, a cervical spine disability, a left hip disability, and a right knee disability.  Absent any evidence of diagnoses of a right knee and/or a left hip disability or of a nexus to service for the Veteran's cervical spine and/or hypertension disabilities; even the low threshold standard for when an examination or opinion is necessary endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis, hypertension, and tinnitus (as organic disease of the nervous system)), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for arthritis and hypertension) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Hypertension and a Cervical Spine Disability 

The Veteran contends that he has a cervical spine disability and hypertension that were incurred in service.  It is not clear from the record whether or not he indeed has current diagnoses of cervical spine disability and/or hypertension.  A February 2010 record notes that he had a cervical strain following a postservice motor vehicle accident, however, cervical spine MRI shortly thereafter (a May 2010) was interpreted as unremarkable.  Cervical strain was again assessed in April 2011, and the Veteran reported he sustained whiplash in a 2010 motor vehicle accident.  June 2015 imaging of the cervical spine showed muscle spasm.  There was no evidence of a fracture, disc space narrowing, or subluxation.  Regarding hypertension, a February 2010 record notes there was no history of hypertension.  In June and October 2010, the Veteran denied having hypertension.  A September 2011 record notes that the Veteran's blood pressure was slightly elevated.  A November 2012 record notes an assessment of hypertension.  A June 2015 record notes there is no evidence of hypertension.  Assuming (solely for the purpose of this determination) that the Veteran does have a cervical spine disability and hypertension, such were not shown manifested in service (and hypertension and cervical arthritis were not manifested in the first postservice year).  Notably, on February 1998 service separation examination, the Veteran's spine was normal on clinical evaluation and his blood pressure was not elevated.  Hence, service connection for these disabilities on the basis that they became manifest in service and have persisted, or on a presumptive basis (for hypertension and cervical arthritis as chronic diseases under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

What remains for consideration is whether or not the Veteran's cervical spine disability or hypertension may otherwise be related to his service.  There is no competent evidence that shows or suggests such may be the case.  The Veteran's STRs postservice treatment records show an assessment of cervical strain following a postservice motor vehicle accident.  He has acknowledged that he sustained a whiplash injury in the accident.  The postservice treatment records are otherwise silent for a chronic cervical spine disability.  Regarding hypertension, the Veteran has periodically denied hypertension postservice and in February 2010, it was specifically noted that the Veteran did not have a history of hypertension.  There is no medical opinion or treatise evidence in the record that suggests that either of these disabilities may be related to the Veteran's service as alleged.  Although laypersons are competent to provide opinions on some medical questions, see Kahana, 24 Vet. App. at 435, whether or not a cervical spine disability and hypertension may (in the absence of onset in service/continuity since) be related to service that ended more than 15 years earlier is a medical question outside the scope of common knowledge.  It requires medical expertise.  See Jandreau, 492 F. 3d at 1377.  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his theory that he incurred a cervical spine disability and/or hypertension in service.  Consequently, his opinion in these matters is not competent evidence.   

In summary, as there is no competent evidence that shows or suggests that the Veteran's alleged cervical spine disability and hypertension may be related to his service, the preponderance of the evidence is against these claims and the appeals in these matters must be denied.

Tinnitus

The Veteran alleges he has tinnitus sustained when a drill instructor set off a charge near his ears when he wasn't low-crawling properly during training.  It is not in dispute that he now has tinnitus; it is a disability established by lay observation (by the person experiencing it), and generally is not capable of objective confirmation.  However, as tinnitus was not noted in service or in the first postservice year, service connection for such disability on the basis that it became manifest in service and has persisted or on a presumptive basis (as an organic disease of the nervous system) is not warranted.  Notably, in a February 1998 report of medical history on separation the Veteran denied a history of any ear trouble or hearing loss.  While more recently he appears to be alleging that the tinnitus began during service and has persisted since, those allegations are inconsistent with contemporaneous evidence, which is silent regarding until 2010, more than 10 years after his separation from service.

The question remaining is whether, in the absence of onset in service and continuity since, the Veteran's tinnitus may be otherwise related to his service.  That is a medical question.  The only medical opinion in the record directly addressing this question is that by the July 2015 VA examiner, who found that the Veteran's tinnitus was unrelated to his service.  The examiner noted that the first objective evidence of a complaint of tinnitus is on a February 2010 evaluation for injury resulting from a postservice motor vehicle accident.  The examiner noted that the Veteran's STRs are silent for complaints of tinnitus in service and also that his hearing was within normal limits bilaterally in service with no objective evidence of onset of hearing loss or tinnitus or any changes in hearing therein.  The examiner cited to medical literature indicating that "only seldom does noise cause a permanent tinnitus without also causing hearing loss."  For these reasons, the examiner was unable to find that the Veteran's tinnitus was related to his service.  Because the examiner cited to the factual record, including the Veteran's STRs and postservice treatment records, expressed familiarity with the record, and cited to supporting medical literature, his opinion is highly probative evidence in this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008).  As there is no competent evidence to the contrary, the Board finds it persuasive.  

The Board has considered the Veteran's own statements that relate his tinnitus to his service.  However, as was noted above, whether or not a current tinnitus is related to remote service/events therein, is a medical question beyond the realm of common knowledge, and incapable of resolution by lay observation (other than by observation of continuity of complaints, which the Board has found is not shown).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not presented any competent (medical opinion/textual) evidence supporting his allegation that his current tinnitus is etiologically related to his service.  His unsupported opinion in this matter is not competent evidence.  The preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply.  The appeal in this matter must be denied.

Right Knee and Left Hip Disabilities

The Veteran claims that he has right knee and left hip disabilities that were sustained in service.  The threshold question that must be addressed with respect to these claims (as with any claim seeking service connection) is whether he actually has a chronic right knee/left hip disability.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran's postservice treatment records do not show manifestations or diagnoses of chronic right knee or left hip disabilities.  The Board notes that the Veteran complained of leg and hip pain following a February 2010 postservice motor vehicle accident; however, a complaint of pain alone is not enough to establish that there is a disability.  There must be competent medical evidence of underlying pathology.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.")  As the Veteran is not shown to have had a right knee or left hip disability during the pendency of this claim, he has not presented a valid claim of service connection for such disabilities.  See Brammer, 3 Vet. App. at 225.  While the analysis does not need to proceed any further, the Board notes that the complaints of pain noted in the record followed a postservice motor vehicle accident, suggesting that any underlying pathology might be related to an intercurrent injury and unrelated to service, weighing against substantiation of another requirement for establishing service connection.  Accordingly, the appeal in these matters must be denied.  Gilbert, 1 Vet. App. at 56.  

Left Shoulder Disability

The Veteran alleges that he has a left shoulder disability which flows from an injury sustained in service which predisposed him to reinjure the shoulder thereafter.  

It is not in dispute that the Veteran now has diagnoses of left shoulder arthralgia/left shoulder strain, as such diagnoses were made on VA examination.  Furthermore, the Veteran's STRs show that he sustained a shoulder injury playing football in service, and received an assessment of rule out rotator cuff tear versus strain.  However, the injury in service is not shown to have resulted in chronic pathology.  The injury in service was treated with physical therapy, and the Veteran's service separation examination is silent for a left shoulder disability.  Notably a July 2015 VA examiner who reviewed the record indicated that the assessment of "rule out posterior rotator tear" appeared to be based only on a notation on tenderness over the posterior shoulder area and was not supported by a physical examination, which found full range of motion with only discomfort noted.  The examiner noted that the Veteran was referred to physical therapy for rule out rotator cuff tear versus strain, which suggested a lack of confidence in the first impression.  As a left shoulder disability was not found on service separation examination and is not shown shortly after service, service connection for such disability on the basis that it became manifest in service and persisted is not warranted..

What remains for consideration is whether or not the Veteran's current left shoulder disability may otherwise be related to his service.  That is a medical question that requires medical expertise.  See Jandreau, 492 F. 3d at 1377.   The most probative evidence in the record shows that the current left shoulder disability is unrelated to the Veteran's service/injury therein.  The only medical opinion adequate for rating purposes in the matter in the record (as the Board previously found an October 2011 VA opinion inadequate for rating purposes) is that of the July 2015 VA examiner.  That examiner noted that there is no objective evidence of a chronic left shoulder disability that became manifest in service and persisted, and no history of left shoulder evaluations/treatment in the years following the Veteran's separation from service.  The examiner noted that it was not until November 2009 when the Veteran sustained an injury in a fall from his bicycle that there is a postservice notation of a left shoulder complaint.  It was noted that he landed on his left shoulder resulting in a fracture of the left radial head at the elbow.  Left shoulder X-rays taken at the time were normal.  Consequently, the examiner noted that she was unable to find that the Veteran's left shoulder disability is related to his service/injury therein.  Because the examiner expressed familiarity with the record and cited to supporting factual data, her opinion is probative evidence in this matter.  See Nieves-Rodriguez, 22 Vet. App. at 299-301; see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran's own opinions relating his current left shoulder disability to an injury in service are not competent evidence; as noted above the question presented in this matter is medical in nature and he is a layperson, and does not cite to supporting medical opinion or treatise evidence.  The preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 55.  The appeal in this matter must be denied.

Left Knee Disability

The Veteran contends that he has a left knee disability sustained marching in service, or alternatively sustained in an injury playing sports therein.  It is not in dispute that he now has a left knee disability diagnosed as strain/left knee arthralgia, as such was diagnosed on VA examination.  However, a chronic left knee disability was not manifested in service.  While the Veteran did have recurrent left knee complaints in service attributed to patellofemoral syndrome, a July 2015 VA examiner explained that patellofemoral syndrome is due to thigh muscles being tight and not adequately stretched and due to irritation of the muscle tendon insertion around the knee area and is not unexpected due to the transient increased physical activities during active duty.  The examiner indicated that such condition would have ceased upon separation from service however.  The examiner noted that when the assessment of left patellofemoral syndrome was made in service, in April 1998, a joint examination was normal.  The examiner explained that the Veteran did not have a knee joint problem and that symptoms from patellofemoral syndrome would have resolved with rest and stretching.  Accordingly, service connection for a left knee disability on the basis that a chronic left knee disability became manifest in service and persisted is not warranted.

What remains for consideration is whether or not the Veteran's left knee disability may otherwise be related to his service.  The most probative evidence in the record shows that the Veteran's current left knee disability is unrelated to his service.  The only competent medical opinion in this matter in the record (as the Board previously found an October 2011 VA opinion e inadequate for rating purposes) is that of the July 2015 VA examiner.  The examiner noted that there is no history of left knee evaluations or treatment in the years following the Veteran's separation from service, and that an August 2009 (approximately 11 years postservice) record notes that the Veteran did not have any orthopedic problems.  The examiner further noted that following postservice motor vehicle accidents in 2010, the Veteran was seen (in August 2011) by a physical therapist who noted that the Veteran's past level of functioning was to jog three times a week, play basketball twice a week, and to do light weight lifting.  The examiner stated that it would be unlikely for the Veteran to have been so strenuously active before the 2010 motor vehicle accidents if he had a significant existing left knee disability.  The examiner noted that consequently she was unable to find that the Veteran's left knee disability was related to his service/complaints therein.  Because the examiner expressed familiarity with the record and cited to supporting factual data, her opinion is highly probative evidence in this matter.  See Nieves-Rodriguez, 22 Vet. App. At 299-301; see also, Stefl, 21 Vet. App. at 124.  As there is no competent evidence to the contrary, the Board finds it persuasive.  

The Veteran's lay opinion relating his left knee disability to service/injury therein is not probative evidence.  In the absence of continuity of manifestations in the interim, whether or not a current knee disability may be related to remote complaints in service is a medical question.  The Veteran is a layperson, and does not cite to supporting medical opinion or treatise evidence.  His opinion is not competent evidence in the matter.  The preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 55.  The appeal in this matter must be denied.

Lumbar Spine Disability

The Veteran contends that he has a back disability resulting from being forced to do sit-ups in boot camp, or as secondary to a left knee disability. 

It is not in dispute that the Veteran has a low back disability, as lumbosacral disc disease was diagnosed on VA examination.  However, a chronic low back disability was not manifested in service.  The veteran's STRs are silent for complaints, treatment, or diagnosis of a lumbar spine disability.  His spine was normal on clinical evaluation on February 1998 service separation examination, and in an associated report of medical history, he denied recurrent back pain.   Notably there is not notation of back complaints in the record prior to 2009 (11 years postservice).  Consequently, service connection for a lumbar spine disability on the basis that it became manifest in service and has persisted is not warranted.

What remains for consideration is whether or not the Veteran's lumbar spine disability may otherwise be related to his service.  The most probative evidence in the record shows that the current low back disability is unrelated to his service.  IN the absence of a chronic disability shown in service or postservice continuity of pertinent complaints, whether or not a current chronic back disability may be related to activity in remote service is a medical question.  The only medical opinion in the record that addresses the matter of a nexus between the Veteran's lumbar spine disability and his service is that of the July 2015 VA examiner who noted that there is no history of evaluations or treatment for the back in the years following service prior to May 2009 when the Veteran reported low back pain that was first noted the preceding morning upon awakening.  It was also noted that the Veteran had played basketball 3 days earlier.  A May 2010 MRI found a bulge of the intervertebral disc at L4/L5 and protrusion at L5/S1; no herniation of discs was noted.  The examiner noted that multiple studies of totally asymptomatic individuals show incidental disc bulges on an average of 38% of the population tested and disc protrusions an average of 29 percent.  The examiner stated that these studies raise questions of whether such findings are the cause of back pain.  The examiner additionally noted that the record shows postservice motor vehicle accidents, which also can cause disc displacements.  For these reasons, the examiner noted that she was unable to find that the Veteran's lumbar spine disability was related to his service.  Because the examiner expressed familiarity with the record and cited to supporting factual data, including the Veteran's STRs, postservice treatment records, and associated medical studies, and identified a possible postservice etiology for the current back disability that was considered more likely, her opinion is highly probative evidence in this matter.  As there is no competent evidence to the contrary, the Board finds it persuasive.  

The Board has considered the Veteran's lay opinions regarding the etiology of his lumbar spine disability.  As was noted above he is a layperson and has not presented any medical opinion/textual evidence supporting this theory that that his lumbar spine disability is related to activities such as sit-ups in service.  His unsupported opinion in this matter is not competent evidence.  

Regarding the Veteran's alternate allegation that his lumbar spine disability is secondary to a left knee disability, as a left knee disability is not service-connected, that theory of entitlement lacks legal merit.  See 38 C.F.R. § 3.310.

The preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 55.  The appeal in this matter must be denied.




Carpal Tunnel Syndrome (CTS)

The Veteran claims that he has CTS from being forced to type for hours in service.  It is not in dispute that he has CTS, as EMG studies have confirmed he has mild bilateral carpal tunnel syndrome.  His service personnel records show his military occupational specialty (MOS) was administrative clerk.  However, manifestations of CTS were not noted in service or on service separations examination.  Consequently, service connection for CTS on the basis that it became manifest in service and persisted is not warranted.

What remains for consideration is whether or not the Veteran's current bilateral CTS may otherwise be related to his service.  The most probative and persuasive evidence in the record shows that it is unrelated to his service.  In the absence of manifestation in service and continuity of manifestations since, whether or not a current CTS is related to remote service, including as due to repetitive type activity therein is a medical question.  The only medical opinion in the record that directly addresses the matter of a nexus between the Veteran's CTS and his service is the opinion by the July 2015 VA examiner.  The examiner acknowledged the Veteran's duties as an administrative clerk, but indicated that a repetitive motion condition affects tendons due to repetitive motions/pulls.  This is different from (and does not cause) CTS, which is the focal compression of the median nerve under the transverse carpal ligament at the proximal palm/distal wrist area. The examiner noted that there is no convincing scientific evidence that CTS is due to repetitive motion, and further indicated that there is no known/generally accepted specific cause for CTS (but indicated that it has been seen in conjunction with many metabolic conditions such as diabetes and hypothyroidism and that there is often a hereditary component.  Because the examiner expressed familiarity with the record and cited to supporting factual data and relevant scientific literature, her opinion is highly probative evidence in this matter.  See Nieves-Rodriguez, 22 Vet. App. at 299-301; see also, Stef, 21 Vet. App. at 124.  As there is no competent evidence to the contrary, the Board finds it persuasive.  

The Veteran's opinion regarding the etiology of his carpal tunnel syndrome is not probative evidence in the matter.  He is a layperson and does not cite to supporting medical opinion or treatise evidence with respect to his theory that his CTS is related to typing activities in service.  

As the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply. The appeal in the matter must be denied.

Left Heel Disability 

The Veteran contends that he has a left heel disability acquired marching in service.  It is not in dispute that he has a current left heel disability, as a left heel contusion (diagnosed in 1998) and left foot plantar fasciitis were noted on VA examination.  However, a chronic left heel disability was not manifested in service.  Although the Veteran's STRs note that he injured his left heel playing basketball in 1998 and the assessment was a bone bruise, that injury is not shown to have resulted in a chronic left heel disability.  A left heel disability was not noted on service separation examination (or in an associated report of medical history, wherein he denied having any foot trouble).  Hence, service connection for a left heel disability on the basis that such disability became manifest in service and has persisted is not warranted.

What remains for consideration is whether or not the Veteran's left heel disability may otherwise be related to his service.  The most probative evidence in the record shows that his left heel disability is unrelated to service.  In the absence of continuity of symptoms since service, whether or not a current heel disability is related to a remote heel injury in service is a medical question.  The only medical opinion in the record that directly addresses the matter of a nexus between the Veteran's left heel disability and his service/heel injury therein is that by an October 2011 VA examiner.  The examiner noted that there is no evidence in the record to show or suggest the presence of a chronic left heel disability in service or for many years following separation.  The examiner noted that records show that in May 2009 the Veteran was found to be able to walk on his heels (contraindicating that a chronic left heel disability was then present, and suggesting a more recent etiology).  Because the examiner expressed familiarity with the record and cited to supporting factual data, his opinion is highly probative evidence in this matter.  See Nieves-Rodriguez, 22 Vet. App. at 299-301; see also, Stefl, 21 Vet. App. at 124.  As there is no competent evidence to the contrary, the Board finds it persuasive.  

The Veteran's lay statements regarding the etiology of his left heel disability are not competent evidence in the matter.  As was noted above, this is a medical question, and he does not cite to s supporting medical opinion or medical treatise.  The preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 55.  The appeal in the matter must be denied.

Right and Left Ankle Disabilities

The Veteran alleges that he began having bilateral ankle problems during boot camp and that he fractured his left ankle in service, resulting in current bilateral ankle disability.

It is not in dispute that he has current right and left ankle disabilities.  Right ankle sprain, left ankle strain, and a lateral malleolus chip fracture of the left ankle were noted on VA examination.  However, chronic ankle disabilities were not manifested in service.  Although the Veteran's STRs note a right ankle sprain in 1997 (i.e., in service) [vs. his allegation that he sprained his left ankle in service], his lower extremities were normal on February 1998 service separation examination.  In a report of medical history at the time  he denied swollen and painful joints.  Hence, service connection for right and left ankle disabilities on the basis that such disabilities became manifest in service and have persisted since is not warranted.

What remains for consideration is whether or not the Veteran's current ankle disabilities may otherwise be related to his service.  The most probative evidence in the record shows that they are unrelated to his service.  Whether or not a current ankle disability may be related to a remote injury (in service) when there is no objective evidence of continuity of manifestations in the interim, is a medical question.   The only medical opinion in the record that directly addresses the question is that by the October 2011 VA examiner who noted that there is no evidence in the record showing or suggesting the presence of a chronic ankle disability in service or for many years thereafter.  The examiner specifically noted that the record shows that in 2008, the Veteran was playing basketball, which would appear inconsistent with a chronic ankle disability.  Because the examiner expressed familiarity with the record and cited to supporting factual data, his opinion is highly probative evidence in this matter.  See Nieves-Rodriguez , 22 Vet. App. at 299-301; see also, Stefl, 21 Vet. App. at 124.  As there is no competent evidence to the contrary, the Board finds it persuasive.  

The Veteran's opinions relating his current ankle disabilities to injuries in remote service are not probative evidence in the matter.  He is a layperson and lacks competence to address the medical question that is presented.  See Jandreau, 492 F. 3d at 1377.  He does not cite to supporting medical opinion or treatise evidence. 

The preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 55.  The appeal in the matter must be denied.


ORDER

The appeals seeking service connection for hypertension, tinnitus, a cervical spine disability, a lumbar spine disability, a left hip disability, a right knee disability, a left knee disability, a right ankle disability, a left ankle disability, a left heel disability, a left shoulder disability, and bilateral carpal tunnel syndrome are denied.


REMAND

In February 2015, the Board remanded the claim of service connection for a variously diagnosed psychiatric disorder, in part, for a medical opinion regarding the nature and likely etiology of any psychiatric disability diagnosed during the pendency of the appeal, to specifically include depressive disorder and psychotic disorder.  On July 2015 VA psychiatric evaluation the examiner noted that the Veteran appeared to be feigning symptoms and that as a result, he was unable to determine if the Veteran has a psychiatric disorder.  Significantly, the provider did not, as instructed, offer an opinion regarding the psychiatric diagnoses already in the record (depressive disorder and psychotic disorder).  [The Board observes that if those diagnoses were considered invalid, it was incumbent on the examiner to so state, with explanation.  Instead, the medical question presented in this matter is left unanswered.]   Accordingly, corrective action is necessary.  

The claim seeking a TDIU rating is inextricably intertwined with the claims seeking service connection for a psychiatric disorder, and consideration of that claim must be deferred pending resolution of the service connection.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record complete clinical records (updated to the present) of any VA or private evaluations or treatment (records of which are outstanding) the Veteran has received for psychiatric disability.  He must assist in the matter by identifying all providers and submitting releases for records of private providers.

2.  The AOJ should then arrange for the Veteran to be examined by a psychiatrist or psychologist (other than July 2015 examiner) to determine the nature and likely etiology of any psychiatric disability found (or shown in the record during the pendency of the instant claim), and specifically whether such disability may be related to his service. The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Upon examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) Please identify by diagnosis each psychiatric disability entity found.   Specifically, does the Veteran have diagnoses of a depressive disorder or a psychotic disorder. If not, please comment on the diagnoses of a depressive disorder and a psychotic disorder noted in the record (expressing agreement or disagreement with those diagnoses, and including rationale).

(b) Please identify the likely etiology of each psychiatric disability diagnosed on examination or in the record (and the diagnosis is not opined, with explanation, to be invalid.   Specifically, is it at least as likely as not (a 50% or greater probability) that such is etiologically related to the Veteran's service/events therein.

The examiner must include rationale with all opinions.

3.  The AOJ should then arrange for any further development on the claim for a TDIU rating suggested by the results of the development ordered above.

4.  Thereafter, the AOJ should then review the record and readjudicate the claim of service connection for a psychiatric disability and for a TDIU rating (in light of the determination on the claim seeking service connection).  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


